Citation Nr: 0314233	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's bilateral varicose veins prior to 
January 12, 1998.  

2.  Evaluation of the veteran's right lower extremity 
varicose veins, currently evaluated as 10 percent disabling.  

3.  Evaluation of the veteran's left lower extremity varicose 
veins, currently evaluated as 60 percent disabling.  

4.  Evaluation of the veteran's lumbar spine degenerative 
disc disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from December 1969 to 
December 1975 and from January 1976 to February 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which, in 
pertinent part, established service connection for bilateral 
varicose veins and low back strain with degenerative disc 
disease and assigned 10 percent evaluations for those 
disabilities.  In August 1997, the RO increased the 
evaluation for the veteran's bilateral varicose veins from 10 
to 30 percent disabling and recharacterized the veteran's 
service-connected low back disorder as lumbar spine 
degenerative disc disease evaluated as 10 percent disabling.  
In April 1999, the Board remanded the veteran's claims to the 
RO for additional action.  

In November 2001, the RO recharacterized the veteran's 
service-connected bilateral varicose veins as right lower 
extremity varicose veins evaluated as 10 percent disabling 
and left lower extremity varicose veins evaluated as 60 
percent and effectuated the awards as of January 12, 1998.  
In May 2002, the Board determined that additional development 
of the record was needed.  The veteran has been represented 
throughout this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
and left lower extremity varicose veins and lumbar spine 
degenerative disc disease.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as the veteran's entitlement 
to an evaluation in excess of 30 percent for his bilateral 
varicose veins prior to January 12, 1998 and evaluation of 
the veteran's right lower extremity varicose veins, left 
lower extremity varicose veins, and lumbar spine degenerative 
disc disease.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

In March 2002, the accredited representative submitted a 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2002).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


REMAND

In May 2002, the Board determined that additional development 
of the record was needed.  In September 2002, additional 
private clinical documentation was incorporated into the 
record.  In January 2003, the veteran was afforded a VA 
examination for compensation purposes.  The examination 
report has been incorporated into the record.  The veteran 
has not waived RO consideration of the additional evidence.  
The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

In September 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbar spine degenerative disc disease.  The Board 
observes that the evaluation of the veteran's lumbar 
degenerative disc disease has not been reviewed by the RO 
under the new regulation.  Accordingly, this case is REMANDED 
for the following action: 

The RO should readjudicate the veteran's 
entitlement to an evaluation in excess of 
30 percent for his bilateral varicose 
veins prior to January 12, 1998 and the 
evaluations of his right lower extremity 
varicose veins, left lower extremity 
varicose veins, and lumbar spine 
degenerative disc disease with express 
consideration of the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
(2002 as amended).  If any of the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


